DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment was filed on 02/04/2021. Claims 11, 17, 19, 22, and 24-37 have been canceled, and claims 1-10, 12-16, 18, 20-21, and 23 remain unamended. Currently, claims 1-10, 12-16, 17, 20-21, and 23 are pending and are being examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites wherein the valve is configured to allow gas to exit through the valve and into the pump chamber and to prevent ambient air from entering the chamber through the valve. It is unclear as to if “the pump chamber” and “the chamber” refer to different elements. For the purpose of examination, “the pump chamber” will be interpreted as the pump chamber of the mechanical pump, and “the chamber” will be interpreted as the pump chamber of the chemical pump. 
Claim 18 is recited to be dependent on now canceled claim 17, and thus it is unclear as to which claim the present claim 18 depends on. For the purpose of examination, claim 18 will be interpreted as being dependent on claim 1.
Claim 20 is rejected by virtue of being dependent on claim 18
Claim 21 recites the limitation “the hose” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation will be interpreted as -a hose-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 20110224633 A1) in view of Joshi ‘835 (US 20050070835 A1). Weston (US 20040073151 A1) is used as extrinsic evidence.
Regarding claim 1, Robinson discloses a negative pressure assembly (abstract) comprising:
a drape 114 for covering a dressing site 104 on a patient (fig. 7 sealing member 714 covering wound 104 with drape extension 715, paragraph 0067 and 0028. NOTE: while paragraph 0028 discusses the embodiment of fig. 1, components 114, 115, and 116 are comparable to components 714, 715, and 716 respectively) and capable of maintaining a negative pressure underneath the drape when sealed against skin upon application of a vacuum (paragraph 0028, “the drape extension 115 may be sealed against the patient’s epidermis 106 by an attachment device 116”, thus the seal makes the device capable of maintaining a negative pressure)
a sealing element 716 (fig. 7, attachment device 116) that when applied to the skin cooperates with the drape to define an enclosed volume covered by the drape 714 and surrounded by the sealing element 716 (see annotated fig. 7 below)
a mechanical pump assembly  732 including a pump chamber fluidly connectable to the enclosed volume (fig. 7, reduced-pressure source 732, paragraph 0033, “The reduced-pressure source 132 may be any device for supplying a reduced pressure, such as a vacuum pump, wall suction, micro-pump, or other source” NOTE: reduced -pressure source 132 and 732 are comparable components of different embodiments), and configured to draw air from the enclosed volume into the pump chamber when fluidly connected with the enclosed volume (fig. 7, reduced-pressure source 732 connected to enclosed volume and draws air as a vacuum pump, see paragraph 0033).

    PNG
    media_image1.png
    662
    1000
    media_image1.png
    Greyscale

Robinson fails to teach a reactor located with respect to the drape and the sealing element so as to be in fluid communication with the enclosed volume when the drape is covering the dressing site, the reactor configured to react with a selected gas found in air so as to consume the selected gas.
However, Joshi ‘835 teaches a negative pressure wound therapy device (abstract) comprising a reactor 104 located with respect to a housing 102 and the sealing perimeter 116 so as to be in fluid communication with the enclosed volume 130 when the cover is covering the dressing site (fig. 1, means 104 for absorbing oxygen within housing 102 and perimeter 116 within cavity 130), the reactor configured to react with a selected gas found in air so as to consume the selected gas (paragraph 0044, “means 104 starts absorbing oxygen in the air around the wound, generating a vacuum within cavity 130”, abstract, “The oxygen may be removed via chemical absorption… or by a chemical reaction that cannibalizes oxygen from the cavity” NOTE: In this instance, the selected gas would be oxygen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negative pressure assembly disclosed in Robinson to include a reactor located with respect to the drape and the sealing element so as to be in fluid communication with the enclosed volume when the drape is covering the dressing site, the reactor configured to react with a selected gas found in air so as to consume the selected gas, as taught by Joshi ‘835, for the purpose of providing an additional or alternate means of creating a vacuum within the wound dressing (see Joshi ‘835, paragraph 0044), thereby either creating a greater combined negative pressure with the mechanical pump, creating a similar negative pressure while allowing the mechanical pump to use up less power, or creating a negative pressure when the mechanical pump malfunctions as a common practice well known in the art (see Weston, paragraph 0064, “The additional pump 30 may ensure a higher level of safety and product quality by providing pump redundancy to prevent vacuum system failure in the event that a single pump fails, in addition to more efficiently providing increased suction”).
Regarding claim 2, Robinson discloses the negative pressure assembly further comprising a dressing including an absorbent material 712 and the drape 714 (fig. 7, manifold 712 along with sealing member 714, see paragraph 0024, “the manifold 112 is a porous foam and includes a plurality of interconnected cells…. Other layers may be included in or on the manifold 112 such as absorptive materials, wicking materials”), wherein the mechanical pump 732 assembly is connectable to the dressing 714 so that the pump chamber is in fluid communication with the enclosed volume (fig. 7, reduced pressure source 732 in communication with enclosed volume).
Regarding claim 3, Robinson fails to teach wherein the reactor is disposed in the dressing.
However, Joshi ‘835 teaches wherein the reactor 104 is disposed in the cover (fig. 1, means 104 within housing 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negative pressure assembly disclosed in Robinson to include the reactor to be disposed in the dressing, as taught by Joshi ‘835, for the purpose of providing an additional or alternate means of creating a vacuum within the wound dressing (see Joshi ‘835, paragraph 0044), thereby either creating a greater combined negative pressure with the mechanical pump, creating a similar negative pressure while allowing the mechanical pump to use up less power, or creating a negative pressure when the mechanical pump malfunctions as a common practice well known in the art (see Weston, paragraph 0064, “The additional pump 30 may ensure a higher level of safety and product quality by providing pump redundancy to prevent vacuum system failure in the event that a single pump fails, in addition to more efficiently providing increased suction”).
Regarding claim 4,  Robinson discloses wherein the mechanical pump assembly is connectable to the dressing via a fitting 722 (fig. 7, reduced pressure source 732 connected to reduced-pressure connector 722).
Regarding claim 9, Robinson discloses the negative pressure assembly further comprising a relief valve 736 on the dressing in fluid communication with the enclosed volume and ambient (fig. 7, dressing valve 736 operable to vent air from the environment to tissue site, paragraph 0063), the relief valve 736 being configured to allow gas from ambient to enter the enclosed volume through the relief valve when a pressure differential between ambient and the enclosed volume is outside a predetermined pressure range (paragraph 0063, “operable to vent air from the environment to a tissue site 702 in response to reaching a maximum, or elevated, reduced pressure”).
Claims 4-5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Joshi ‘835, and further in view of Moore (US 20080033330).
Regarding claim 4, Robinson fails to teach wherein the mechanical pump assembly is connectable to the dressing via a valve.
However, Moore teaches a wound therapy device (abstract) wherein a pump assembly is connectable to a dressing 102 via a valve 204 (fig. 3, medical trauma patch 102 with valve 204, paragraph 0048, “the two-way valve 204 is preferably closed until activated by a corresponding device, which may be the wound alleviation module 104… the wound alleviation module 104 may be any device suitable for introducing or removing materials…. Examples of wound alleviation modules 104 may include, but are not limited to… suction device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed in Robinson such that the mechanical pump assembly is connectable to the dressing via a valve, as taught by Moore, for the purpose of providing a suitable structure that closes off the structure until required, thereby preventing potential contamination (see Moore, paragraph 0048, “The two-way valve 204 is preferably closed until activated by a corresponding device”).
Regarding claim 5, Robinson fails to teach wherein the valve is configured to allow gas to exit through the valve and into the pump chamber and to prevent ambient air from entering the enclosed volume through the valve.
However, Moore teaches wherein the valve 204 is configured to allow gas to exit through the valve 204 and into the pump chamber (paragraph 0048, wherein the two-way valve cooperates with a suction device) and to prevent ambient air from entering the enclosed volume through the valve (paragraph 0048, “The two-way valve 204 is preferably closed until activated by a corresponding device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed in Robinson such that the valve is configured to allow gas to exit through the valve and into the pump chamber and to prevent ambient air from entering the enclosed volume through the valve, as taught by Moore, for the purpose of providing a suitable structure that closes off the dressing until required, thereby preventing potential contamination (see Moore, paragraph 0048, “The two-way valve 204 is preferably closed until activated by a corresponding device”).
Regarding claim 23, Robinson, as modified by Moore, discloses wherein the valve 204 is a bidirectional valve configured to allow gas to exit through the valve when ambient pressure is below that of the enclosed volume (see Moore, fig. 2, valve 204 is a two-way valve, paragraph 0048, “The two-way valve 204 is preferably closed until activated by a corresponding device, which may be the wound alleviation module 104…examples of wound alleviation modules 104 may include, but are not limited to, a syringe, a hand pump, an electric pump or suction device”, and suggests that when the suction device is activated (i.e., when ambient pressure would be below the pressure in the enclosed volume) air would exit) , but fails to teach wherein the bidirectional valve is configured to allow gas from ambient to enter the enclosed volume through the valve when the pressure differential between ambient and the enclosed volume is outside a predetermined pressure range.
However, Joshi ‘835 teaches a valve 110 that comprises a means 110 for introducing additional oxygen into the cavity when the pressure differential between ambient and the enclosed volume is outside a predetermined range (fig. 1, introducing means 110, paragraph 0047, “Introducing means 110 allows a patient to introduce preferably pure or concentrated oxygen into the cavity, which is then absorbed by oxygen absorbing means 104”, claim 16, “wherein the valve comprises means for introducing additional oxygen into the cavity” NOTE: one of ordinary skill in the art would appreciate that a valve that can open will open when a pressure differential is at a certain value, and as such Joshi ‘835 suggests that the valve is configured to open when the pressure differential between ambient and the enclosed volume is outside a predetermined range.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bidirectional valve disclosed in Robinson in view of Moore such that it is configured to allow gas from ambient to enter the enclosed volume through the valve when the pressure differential between ambient and the enclosed volume is outside a predetermined range, as taught by Joshi ‘585, for the purpose of providing a suitable means of introducing oxygen into the cavity in order to increase suction provided by the reactor to generate a stronger negative pressure over the wound of the patient (see Joshi ‘835, paragraph 0047).
Claims 6-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Joshi ‘835, and further in view of Joshi ‘585 (US 20070265585).
Regarding claim 6, Robinson, as modified by Joshi ‘835, fails to teach wherein the negative pressure assembly further comprises a chemical pump assembly including a chemical pump housing and the reactor positioned in a chamber of the chemical pump housing.
However, Joshi ‘585 teaches a negative pressure wound therapy apparatus (abstract) that uses an osmotic pump 530 with a housing (fig. 8, negative pressure source 530 as an osmotic pump, and outside of housing 520 that surrounds wound interface 541, paragraph 0055. The pump 530 would further necessarily have a housing ), and Joshi ‘835 suggests that osmotic pumps are analogous to chemical pumps within the same art (fig. 3A of Joshi ‘835 utilizing an osmotic cell-based device, paragraph 0053, as well as the embodiment of fig. 1 utilizing the reactor 104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Robinson in view of Joshi ‘835, such that it further comprises a chemical pump assembly including a chemical pump housing and the reactor positioned in a chamber of the chemical pump housing, as taught and suggested by Joshi ‘585, for the purpose of providing a suitable means of managing the reactor outside of the dressing, and thereby allow the user to more easily troubleshoot the reactor.
Regarding claim 7, Robinson, as modified by Joshi ‘835 and Joshi ‘585, is silent to wherein the chemical pump assembly is connectable with the dressing via the fitting, such that the chamber is in fluid communication with the enclosed volume.
However, Robinson teaches wherein the pump assembly 732 is connectable to the dressing via the fitting 722 (fig. 7, reduced-pressure source 732 connected to reduced-pressure connector 722) such that the chamber is in fluid communication with the enclosed volume (fig. 7, chamber with mechanism of pump inside reduced-pressure source 732 in communication with enclosed volume via body conduit 724).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chemical pump assembly to be connectable with the dressing via the fitting such that the chamber is in fluid communication with the enclosed volume, as taught and suggested by Robinson, for the purpose of providing a suitable means of connecting the chemical pump assembly to the dressing (see Robinson, paragraph 0023), since one of ordinary skill in the art would appreciate that similar pumps that are used as redundancy for one another should connect to the same fitting and the same dressing in a similar fashion. 
Regarding claim 8, Robinson discloses wherein the mechanical pump assembly 732 is connectable with the dressing 714 via the fitting 722 such that the pump chamber is in fluid communication with the enclosed volume (fig. 7, reduced pressure source 732 connected to sealing member 714 via reduced-pressure connector 722), but fails to teach wherein the mechanical pump assembly is connectable with the dressing via the fitting such that the pump chamber is in fluid communication with the enclosed volume when the chemical pump assembly is not connected with the fitting.
However, the chemical pump taught in Joshi ‘835, as modified by Joshi ‘585 is within a separate housing than the dressing (see Joshi ‘585, pump 534 separate from housing 520.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed in Robinson such that the mechanical pump assembly is connectable with the dressing via the fitting such that the pump chamber is in fluid communication with the enclosed volume when the chemical pump assembly is not connected with the fitting, for the purpose of providing a suitable means of allowing the use of either the mechanical pump or the chemical pump assembly as redundancy.
Regarding claim 18, Robinson, as modified by Joshi ‘835, fails to teach the negative pressure assembly further comprising a chemical pump assembly comprising a chamber and a chemical pump housing, wherein the chemical pump assembly is connectable with the dressing, such that the chamber is in fluid communication with the enclosed volume.
However, Joshi ‘585 teaches a negative pressure wound therapy apparatus (abstract) that uses an osmotic pump 530 with a housing comprising a chamber (fig. 8, negative pressure source 530 as an osmotic pump, and outside of housing 520 that surrounds wound interface 541, paragraph 0055. The pump 530 would further necessarily have a housing, and a chamber to house the mechanism of the osmotic pump), wherein the osmotic pump assembly is connectable with the dressing 520 such that the chamber is in fluid communication with the enclosed volume (fig. 8, pump 530 is connected to housing 520, and the mechanism of the osmotic pump would be in fluid communication with the enclosed wound interface 541). Further, Joshi ‘835 suggests that osmotic pumps are analogous to chemical pumps within the same art (fig. 3A of Joshi ‘835 utilizing an osmotic cell-based device, paragraph 0053, as well as the embodiment of fig. 1 utilizing the reactor 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Robinson in view of Joshi ‘835, such that the assembly further comprises a chemical pump assembly comprising a chamber and a chemical pump housing, wherein the chemical pump assembly is connectable with the dressing such that the chamber is in fluid communication with the enclosed volume, as taught and suggested by Joshi ‘585, for the purpose of providing a suitable means of managing the reactor outside of the dressing, and thereby allow the user to more easily troubleshoot the reactor.
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Joshi ‘835, and further in view of Joshi ‘585 and Grieshaber (US 5676650 A).
Regarding claim 10, Robinson, as modified by Joshi ‘835, fails to teach wherein the negative pressure assembly further comprises a chemical pump assembly including a chemical pump housing and the reactor positioned in a chamber of the chemical pump housing, wherein the mechanical pump assembly is connectable to the chemical pump assembly so that the pump chamber is in fluid communication with the enclosed volume via the chemical pump assembly.
However, Joshi ‘585 teaches a negative pressure wound therapy apparatus (abstract) that uses an osmotic pump 530 with a housing (fig. 8, negative pressure source 530 as an osmotic pump, and outside of housing 520 that surrounds wound interface 541, paragraph 0055. The pump 530 would further necessarily have a housing and a pump chamber to house the mechanism of the osmotic pump). Further, Joshi ‘835 suggests that osmotic pumps are analogous to chemical pumps within the same art (fig. 3A of Joshi ‘835 utilizing an osmotic cell-based device, paragraph 0053, as well as the embodiment of fig. 1 utilizing the reactor 104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Robinson in view of Joshi ‘835, such that it further comprises a chemical pump assembly including a chemical pump housing and the reactor positioned in a chamber of the chemical pump housing, as taught and suggested by Joshi ‘585, for the purpose of providing a suitable means of managing the reactor outside of the dressing, and thereby allow the user to more easily troubleshoot the reactor.
Robinson, as modified by Joshi ‘835 and Joshi ‘585, fails to teach wherein the mechanical pump assembly is connectable to the chemical pump assembly so that the pump chamber is in fluid communication with the target via the chemical pump assembly.
However, Grieshaber teaches an aspiration system with two pumps (col. 1, lines 44-48) wherein a first pump assembly 80’ is connectable to another pump assembly 80 so that the pump chamber 70 is in fluid communication with the target 40 via the second pump assembly 80 (fig. 2, booster pump 70 within secondary pump system 80’ in communication with eye 40 via the primary pump assembly 80 using conduit 67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negative pressure assembly disclosed in Robinson in view of Joshi ‘835 such that the mechanical pump assembly is connectable to the chemical pump assembly so that the pump chamber is in fluid communication with the enclosed volume via the chemical pump assembly, as taught and suggested by Grieshaber, for the purpose of allowing the mechanical pump to act as a booster pump to increase the suction provided by the chemical pump (see Grieshaber, col. 6, lines 1-5, “The booster pump 70 effects [sic] an evacuation of air from the primary pump system 80 so that the suction pressure is significantly increased in a relatively rapid manner”).
 Regarding claim 12, Robinson, as modified by Joshi ‘835, Joshi ‘585, and Grieshaber, fails to teach wherein the negative pressure assembly further comprises a diaphragm on the chemical pump housing configured to move toward the chamber when the chamber is under negative pressure.
However, an embodiment of Robinson disclosed in figure 5 teaches a diaphragm 138 that moves towards the enclosed space when the enclosed space is under negative pressure (fig. 5, flexible member 138 that caves in during application of negative pressure, paragraph 0042, “Upon being subjected to at least threshold reduced pressure that is delivered to the interior of the dressing valve 136, the flexible member 138 collapses and seals the port aperture 120”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chemical pump housing disclosed in Robinson/Joshi ‘835/Grieshaber to further comprise a diaphragm configured to move toward the chamber when the chamber is under negative pressure, as taught and suggested by figure 5 of Robinson, for the purpose of providing a suitable means of displaying when a certain amount of negative pressure is being applied based on the size of the venting port of the diaphragm (see Robinson, paragraph 0043, “The reduced pressure at which the flexible member 138 seals off the venting port 141 may vary based on the thickness, cross-sectional shape of the flexible member 138, the corresponding material, the difference in area between the venting apertures 140 and the venting port 141, or other factors”).
Regarding claim 13, Robinson, as modified by Joshi ‘835 and Joshi ‘585, fails to teach wherein the mechanical pump assembly is connectable to the chemical pump housing via a valve.
However, Grieshaber teaches wherein the first pump assembly 80’ is connectable to the second pump assembly 80 via a valve 68 (fig. 1, primary pump system 80 and secondary pump system 80’ connected via valve 68, col. 5, lines 26-36, “The flow of gaseous fluid through conduit 67 is controlled by a valve 68… An activation of the booster pump 70 opens the valve 68, suitably in a time-delayed manner). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negative pressure assembly disclosed in Robinson in view of Joshi ‘835 such that the mechanical pump assembly is connectable to the chemical pump housing via a valve, as taught and suggested by Grieshaber, for the purpose of providing a suitable means to control the flow of gaseous fluid to the mechanical pump to have the mechanical pump serve as a booster pump for additional suction pressure (col. 5, lines 26-36).
Regarding claim 14, Robinson, as modified by Joshi ‘835, fails to teach wherein the valve is configured to allow gas to exit through the valve and into the pump chamber and to prevent ambient air from entering the chamber through the valve.
However, Grieshaber teaches wherein the valve 68 is configured to allow gas to exit through the valve 68 and into the pump chamber 70 (col. 5, lines 26-36, “flow of gaseous fluid through conduit 67 is controlled by a valve 68” ) and to prevent ambient air from entering the chamber 50 through the valve (col. 5, lines 26-36). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Robinson in view of Joshi ‘835 such that the valve is configured to allow gas to exit through the valve and into the pump chamber and to prevent ambient air from entering the chamber through the valve, as taught by Grieshaber, for the purpose of providing a suitable means to control the flow of gaseous fluid to the mechanical pump to have the mechanical pump serve as a booster pump for additional suction pressure (col. 5, lines 26-36).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Joshi ‘835, Joshi ‘585, and Grieshaber, and further in view of Coulthard (US 20130053795 A1).
Regarding claim 15, Robinson, as modified by Joshi ‘835, fails to teach wherein the negative pressure assembly further comprises a relief valve on the chemical pump housing in fluid communication with the chamber and ambient, the relief valve being configured to allow gas from ambient to enter the chamber through the relief valve when a pressure differential between ambient and the chamber is outside a predetermined range.
However, Coulthard teaches a relief valve 184 on the pump housing 150 (fig. 6, valve 184 in pressure unit 150, paragraph 0036, “The pressure source 146 may be housed with the reduced-pressure source 142 in a pressure unit 150”) in fluid communication with the chamber 180 an ambient (paragraph 0052, “The valve 184 allows air to enter the pump 180 from an inlet 188”), the relief valve being configured to allow gas from ambient to enter the chamber through the relief valve when a pressure differential between ambient and the chamber is outside a predetermined range (paragraph 0052, “The valve 184 allows air to enter the pump 180 from an inlet 188 once the set reduced pressure is realized in the valve 184… is typically selected or adjusted to allow flow to enter the pump 180 when the pressure realized in the conduit 144 is -125 mm Hg or more negative”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chemical pump disclosed in Robinson in view of Joshi ‘835 such that the negative pressure assembly further comprises a relief valve on the chemical pump housing in fluid communication with the chamber and ambient, the relief valve being configured to allow gas from ambient to enter the chamber through the relief valve when a pressure differential between ambient and the chamber is outside a predetermined range, as taught by Coulthard, for the purpose of providing a suitable means of letting air into the pump as a means of controlling a level of suction (see Coulthard, paragraph 0036).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Joshi ‘835, and further in view of Ruiz (WO 2018127613 A1)
Regarding claim 16, Robinson fails to teach wherein the mechanical pump assembly includes a manually actuated actuator and a biasing mechanism operatively connected with a movable pump element, wherein actuation of the manually-actuated actuator results in the biasing mechanism moving the movable pump element so as to draw air into the mechanical pump assembly.
However, Ruiz teaches a device for creating suction (see translation, abstract), wherein the pump includes a manually actuated actuator 6 (fig. 1, button 6) and a biasing mechanism 10 operatively connected with a movable pump element 5 (fig. 1, plunger 5 connected with spring 10), wherein action of the manually-actuated actuator 6 results in the biasing mechanism 10 moving the movable pump element 5 so as to draw air into the pump assembly (fig. 3, plunger 5 moved back by spring to create suction, “And in figure 3 the device can be seen in the unlocked position, that is, once the button (6) is pressed, when pressed slightly to the side, causing it to be pushed by the spring (10) moving toward the back of the tubular body (2) and air sucked by the nozzle (3) until locked in the second socket (9) in the middle area of the groove (7)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical pump disclosed in Robinson to include a manually actuated actuator and a biasing mechanism operatively connected with a movable pump element, wherein actuation of the manually-actuated actuator results in the biasing mechanism moving the movable pump element so as to draw air into the mechanical pump assembly, as taught and suggested by Ruiz, for the purpose of providing a suitable means of providing a suction force that does not require a power source to operate.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Joshi ‘835 and Joshi ‘585, and further in view of Coulthard.
Regarding claim 20, Robinson, as modified by Joshi ‘835, fails to teach wherein the negative pressure assembly further comprises a relief valve on the chemical pump housing in fluid communication with the chamber and ambient, the relief valve being configured to allow gas from ambient to enter the chamber through the relief valve when a pressure differential between ambient and the chamber is outside a predetermined range.
However, Coulthard teaches a relief valve 184 on the pump housing 150 (fig. 6, valve 184 in pressure unit 150, paragraph 0036, “The pressure source 146 may be housed with the reduced-pressure source 142 in a pressure unit 150”) in fluid communication with the chamber 180 and ambient (paragraph 0052, “The valve 184 allows air to enter the pump 180 from an inlet 188”), the relief valve being configured to allow gas from ambient to enter the chamber through the relief valve when a pressure differential between ambient and the chamber is outside a predetermined range (paragraph 0052, “The valve 184 allows air to enter the pump 180 from an inlet 188 once the set reduced pressure is realized in the valve 184… is typically selected or adjusted to allow flow to enter the pump 180 when the pressure realized in the conduit 144 is -125 mm Hg or more negative”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chemical pump disclosed in Robinson in view of Joshi ‘835 such that the negative pressure assembly further comprises a relief valve on the chemical pump housing in fluid communication with the chamber and ambient, the relief valve being configured to allow gas from ambient to enter the chamber through the relief valve when a pressure differential between ambient and the chamber is outside a predetermined range, as taught by Coulthard, for the purpose of providing a suitable means of letting air into the pump as a means of controlling a level of suction (see Coulthard, paragraph 0036).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Joshi ‘835, and further in view of Locke (US 20130131616 A1).
Regarding claim 21, Robinson, as modified by Joshi ‘835, fails to teach wherein the negative pressure assembly further comprises a chemical pump assembly including a chemical pump housing and the reactor positioned in a chamber of the chemical pump housing, and wherein the chemical pump assembly is connectable to a second dressing covering a second dressing site via a fitting.
However, Joshi ‘585 teaches a negative pressure wound therapy apparatus (abstract) that uses an osmotic pump 530 with a housing (fig. 8, negative pressure source 530 as an osmotic pump, and outside of housing 520 that surrounds wound interface 541, paragraph 0055. The pump 530 would further necessarily have a housing and would have a chamber to house the mechanism of the osmotic pump), and Joshi ‘835 suggests that osmotic pumps are analogous to chemical pumps within the same art (fig. 3A of Joshi ‘835 utilizing an osmotic cell-based device, paragraph 0053, as well as the embodiment of fig. 1 utilizing the reactor 104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Robinson in view of Joshi ‘835, such that if further comprises a chemical pump assembly including a chemical pump housing and the reactor positioned in a chamber of the chemical pump housing, as taught and suggested by Joshi ‘585, for the purpose of providing a suitable means of managing the reactor outside of the dressing, and thereby allow the user to more easily troubleshoot the reactor.
Robinson, as modified by Joshi ‘835 and Joshi ‘585, fails to teach wherein the chemical pump assembly is connectable to a second dressing covering a second dressing site via a fitting.
Moreover, Locke teaches a reduced pressure tissue treatment system (abstract) wherein the pump 964 is connectable to a first dressing 914 and a second dressing 914 (fig. 9, reduced pressure source 964 connected to first dressing 914 on the far left, as well as second dressing 914 on the far right) via a fitting 961 (fig. 9, reduced pressure source 964 attached to multi-path connector 961).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the negative pressure assembly disclosed in Robinson in view of Joshi ‘835 such that the chemical pump is connectable to a second dressing covering a second dressing via a fitting, as taught by Locke, for the purpose of providing a suitable structure that allows the assembly to apply negative pressure to multiple wounds at once (see Locke, paragraph 0020, “When a patient has multiple tissue sites or wounds requiring simultaneous treatment, for example, it may be advantageous to connect the multiple tissue sites to a single reduced pressure source.”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10828202 B1 (hereinafter Buan). Although the claims at issue are not identical, they are not patentably distinct from each other because Buan contains substantially all of the claim limitations of independent claim 1
Regarding claim 1, Buan discloses a negative pressure assembly (claim 1) comprising: a drape for covering a dressing site on a patient and capable of maintaining a negative pressure underneath the drape when sealed against skin upon application of a vacuum (claim 1, “a drape for covering a dressing site on a patient and capable of maintaining a negative pressure underneath the drape when sealed against skin upon application of a vacuum”); a sealing element that when applied to the skin cooperates with the drape to define an enclosed volume covered by the drape and surrounded by the sealing element (claim 1, “a sealing element that when applied to the skin cooperates with the drape to define an enclosed volume covered by the drape and surrounded by the sealing element”); a reactor located with respect to the drape and the sealing element so as to be in fluid communication with the enclosed volume when the drape is covering the dressing site, the reactor being configured to react with a selected gas found in air so as to consume the selected gas (claim 1, “a reactor located with respect to the drape and the sealing element so as to be in fluid communication with the enclosed volume when the drape is covering the dressing site, the reactor being configured to react with a selected gas found in air so as to consume the selected gas”); and a mechanical pump assembly including a pump chamber fluidly connectable to the enclosed volume (claim 1, “a mechanical pump assembly including a pump chamber fluidly connectable to the enclosed volume”), and configured to draw air from the enclosed volume into the pump chamber when fluidly connected with the enclosed volume (claim 1, “the valve having a first operating state in which gas is drawn from the enclosed volume through the valve, a mechanical pump assembly including a pump chamber fluidly connectable to the enclosed volume through the valve when the valve is in the first operating state… wherein the mechanical pump is configured to fluidly connect with the enclosed volume and draw air from the enclosed volume into the pump chamber of the mechanical pump assembly when the valve is in the first operating state”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel (US 20070055209) discloses a negative pressure wound therapy device utilizing a one-way valve that is connected to the pump assembly.
Askem (US 20190159938) discloses a wound dressing that utilizes a pump assembly inside a housing within the dressing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/JESSICA ARBLE/Primary Examiner, Art Unit 3781